Exhibit 10.10

PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED

MANAGEMENT COMPENSATION PLAN

FORM OF NONQUALIFIED STOCK OPTION AGREEMENT

THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) dated as of July 1,
2009 (the “Grant Date”) is made between Primus Telecommunications Group,
Incorporated (the “Company”) and [                    ] (the “Grantee”).
Capitalized terms not defined herein shall have the meanings ascribed to them in
the Management Compensation Plan (the “Plan”). Where the context permits,
references to the Company shall include any successor to the Company.

 

  1. Grant of Option.

(a) Number of Shares; Type of Option. The Company hereby grants to the Grantee
an Option to purchase [            ] shares of Stock (the “Option Shares”) on
the terms and conditions set forth in this Agreement. The Option is intended to
be a nonqualified stock option.

(b) Incorporation of Plan by Reference, Etc. The Plan is hereby incorporated by
reference and made a part hereof, and the Option and this Agreement shall be
subject to all terms and conditions of the Plan.

 

  2. Terms and Conditions.

(a) Exercise Price. The per share exercise price (the “Exercise Price”) for the
purchase of Option Shares upon the exercise of all or any portion of the Option
shall be equal to the greater of (i) $12.22 and (ii) the Fair Market Value of a
share of Stock on the Grant Date.

(b) Term of Option; Expiration Date. Subject to earlier expiration as provided
in Section 2(e) below, the Option shall expire at the close of business on the
tenth (10th) anniversary of the Grant Date (the “Expiration Date”).

(c) Exercisability of Option. Except as otherwise provided in this Agreement or
in the Plan, the Option shall vest and become exercisable with respect to the
number of Option Shares specified on the dates set forth below (each a “Vesting
Date”), provided that the Grantee is employed by the Company or any Subsidiary
of the Company on the applicable Vesting Date. Once vested and exercisable, the
Option shall continue to be vested and exercisable at any time or times prior to
the Expiration Date, subject to the provisions hereof and the Plan.

 

  i. 25% of the Option shall become vested and exercisable on the date which is
six (6) months following the Grant Date;

 

  ii. 25% of the Option shall become vested and exercisable on the first
anniversary of the Grant Date;

 

  iii. 25% of the Option shall become vested and exercisable on the date which
is eighteen (18) months following the Grant Date; and



--------------------------------------------------------------------------------

  iv. 25% of the Option shall become vested and exercisable on the second
anniversary of the Grant Date.

(d) Method of Exercise. The Exercise Price for any Option Share purchased
pursuant to the exercise of all or part of the Option shall be paid in cash.
Notwithstanding the foregoing, if the Fair Market Value per share of Stock on
the date of exercise equals or exceeds 150% of the Exercise Price, the Committee
may permit payment of the Exercise Price (i) on a net-settlement basis pursuant
to which the Company shall withhold the amount of Stock sufficient to cover the
Exercise Price and tax withholding obligation or, (ii) to the extent permitted
by applicable law, by means of a cashless exercise procedure through a broker
acceptable to the Company.

(e) Termination of Employment.

 

  i. If the Grantee’s employment with the Company and its Subsidiaries
terminates because of the Grantee’s death or Disability (as such term is defined
in the Grantee’s employment agreement or separation agreement, or if the Grantee
does not have an employment agreement or separation agreement, as such term is
defined in the Plan), (A) any unvested portion of the Option shall terminate
(without payment of any consideration therefor) and (B) any vested portion of
the Option held by the Grantee as of the date of such termination shall remain
exercisable until the earlier of (x) one (1) year following the date of such
termination and (y) the Expiration Date, and the Option shall thereafter
terminate (without payment of any consideration therefor).

 

  ii. If the Grantee’s employment with the Company and its Subsidiaries is
terminated for Cause, the Option, whether or not then vested and exercisable,
shall terminate on the date of such termination of employment (without payment
of any consideration therefor).

 

  iii.

[In accordance with the applicable provisions of the Grantee’s [employment]
[separation] agreement, if the Grantee’s employment (i) is involuntarily
terminated by the Company without Cause (other than on account of death or
Disability) within twenty-four months after a Change of Control (as such term is
defined in the Grantee’s employment or separation agreement, as applicable), or
(ii) is terminated by the Grantee [for Good Reason (as such term is defined in
the Grantee’s applicable employment agreement)] [in a Constructive Termination
(as such term is defined in the Grantee’s applicable separation agreement)]
within twenty-four months after a Change of Control, the Option granted
hereunder shall become 100% vested as of the date of such termination of
employment and shall be exercisable until the earlier of (x) 120 days following
the date of such termination of employment and (y) the Expiration Date, and the
Option shall thereafter terminate (without payment of any consideration
therefor).] [Upon a Change of Control, (i) any unvested portion of the Option
shall immediately

 

2



--------------------------------------------------------------------------------

 

terminate and be of no further force and effect (without payment of any
consideration therefor) and (ii) any vested portion of the Option shall remain
exercisable for the earlier of (A) 120 days following the date of such Change of
Control and (B) the Expiration Date, and the Option shall thereafter terminate
(without payment of any consideration therefor).]

 

  iv. If the Grantee’s employment with the Company and its Subsidiaries
terminates (including by reason of the Subsidiary which employs the Grantee
ceasing to be a Subsidiary of the Company) other than as described in
subsections (i), (ii) and (iii) above, as applicable, (A) any portion of the
Option granted to the Grantee that is vested and exercisable as of the date of
such termination of employment shall remain exercisable until the earlier of
(x) 120 days following the date of such termination of employment and (y) the
Expiration Date, and the Option shall thereafter terminate (without payment of
any consideration therefor), and (B) any portion of the Option granted to such
Grantee which is not vested and exercisable as of the date of such termination
of employment shall terminate upon the date of such termination of employment
(without payment of any consideration therefor).

(f) Nontransferability. The Option granted hereunder (including any portion
thereof or interest therein) is not transferable by the Grantee otherwise than
by will or the laws of descent and distribution, and the Option may be exercised
during the lifetime of the Grantee only by the Grantee or the Grantee’s guardian
or legal representative. Any such transfer of the Option in violation of this
Section 2(f) shall be void and unenforceable against the Company and will result
in the immediate termination of the Option (or portion thereof or interest
therein). The terms of the Option shall be binding upon the beneficiaries,
executors, administrators, heirs and successors of the Grantee.

 

  3. Miscellaneous.

(a) No Right to Continued Employment. Nothing in the Plan or in this Agreement
will confer upon the Grantee any right to continue in the employ of the Company
or its Subsidiaries or interfere with or restrict in any way the right of the
Company or any of its Subsidiaries, which is hereby expressly reserved, to
remove, terminate or discharge the Grantee at any time for any reason
whatsoever, with or without Cause.

(b) Authority of the Committee. The Committee shall have full authority to
interpret and construe the terms of the Plan and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive.

(c) Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by first class mail, certified or registered with
return receipt requested, and shall be deemed to have been duly given three days
after mailing to the respective parties named below:

 

If to the Company:    Primus Telecommunications Group, Incorporated    7901
Jones Branch Drive, Suite 900    McLean, VA 22102    Attention:
[                    ] If to the Grantee:    At the address on record with the
Company.

 

3



--------------------------------------------------------------------------------

(d) Amendments. This Agreement may be amended or modified at any time only by an
instrument in writing signed by each of the parties hereto.

(e) Successors. The terms of this Agreement will be binding upon and inure to
the benefit of the Company, its successors and assigns, and, subject to
Section 2(f) hereof, the beneficiaries, executors, administrators, heirs and
successors of the Grantee.

(f) Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

(h) Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of Delaware without regard to its principles of
conflict of laws.

(i) Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Option subject to all the terms and
conditions of the Plan and this Agreement.

(j) No Rights as a Stockholder. The Grantee shall have no rights of a
stockholder (including the right to distributions or dividends) until the Option
shall have been exercised with respect to shares of Stock and such shares have
been issued and delivered to the Grantee.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the day and year first above written.

 

PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED By  

 

Name:   Title:  

 

Grantee

 

5